Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 5-11, drawn to process/method of using a product (porous machining support) to reduce spring back of a sheet, classified in B29C70/44, B29C70/342 and B29C70/443.
II. Claims 12-17, drawn to a product (porous machining support), classified in B29C2043/3644 and B29C2791/006.
II. Claims 18-22, drawn to a process/method of making a product (porous machining support), classified in B29K2063/00 and B29K2105/0872.

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case: product (porous machining support) of claim 12 does not require maintaining the vacuum within the porous material while performing the machining operation through a first surface of the sheet and placing a second surface of the sheet in contact with a support surface of the machining support as necessitated by process of using the product in claim 1. And product (porous machining support) of claim 12 does not require maintaining the vacuum within the porous material while performing the .

Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of making the porous machining support of claim 18 does not require machining operation on the sheet and a vacuum port to provide a vacuum to the porous material as necessitated by product (porous machining support) of claim 12. Also product (porous machining support) of claim 12 does not require shaping porous material and applying sealing material as necessitated by claim 18.

Inventions III and I are related as process of making and process of using. These inventions are also distinct. In the instant case the process of making the porous machining support of claim 18 does not require drawing a vacuum across the porous material, holding a second surface of the sheet and machining a first surface of the sheet and maintaining vacuum within the porous material while performing the machining operation as necessitated by process of using the product in claims 1 and 5. Also process of using the product in claims 1 and 5 does not require shaping porous material and applying sealing material as necessitated by claim 18.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723